Citation Nr: 1111587	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-39 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

A statement of the case was promulgated on the issue of service connection for right ear hearing loss.  On his substantive appeal, appellant indicated he was appealing only the issue set forth on the title page.  As such, that is the only issue before the Board.


FINDING OF FACT

The Veteran's hearing loss in his left ear is manifested by no worse than a Level II impairment of auditory acuity.  The right ear is considered normal for rating purposes.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable evaluation for the Veteran's left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) \ held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.

In this case, the Veteran was sent letter in December 2007, which explained VA's duty to assist the Veteran with gathering evidence in support of his claim.  The December 2007, letter also explained what the evidence needed to show in order to obtain service connection for a claimed disability and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for a higher initial rating for his left ear hearing loss is a downstream issue from his claim for entitlement to service connection for hearing loss.  The RO granted service connection for left ear hearing loss and assigned a 0 percent rating.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating for this award.  In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC dated in August 2009 that addressed the propriety of the initial evaluation for his left ear hearing loss.

In addition to its duties for provide certain notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including private treatment records, written lay statements, and written statements that were submitted by the Veteran.

The Veteran was afforded 2 VA examinations in connection with his claim. In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to objective test results, VA audiometric evaluations must fully describe the functional effects caused by a hearing disability. Id at 455.  In this case, in addition to reporting the results of audiometric and speech discrimination testing, the reports of both of the VA audiological examinations acknowledged that the Veteran reported functional impairments including difficulty hearing in the presence of background noise, difficulty understanding conversations without visual cues, and understanding the television at a normal listening volume. Thus, "the examiner[s] did elicit information from the appellant concerning the functional effects of his disability. That is all the applicable regulatory provisions require." Id at 455.  See also 38 C.F.R. §§ 4.1, 4.2, 4.10.  Thus, the VA audiological evaluations provided to the Veteran were fully adequate for rating purposes.

II.  Initial Rating

The Veteran contends that he should receive a rating higher than 0 percent for his left ear hearing loss.

In his notice of disagreement dated in October 2008, the Veteran explained that he has difficulty hearing in the presence of background noise.  If multiple people are talking at the same time words sound garbled.  If several people are talking at once, the Veteran has difficulty hearing the person closest to him.  He cannot hear whispered voices.  This causes him difficulty at work where he has to attend training sessions in a large room where there are noises such as shuffling papers and writing.  He reported that he was advised to get a hearing aid.

On his VA Form 9 dated in October 2009 the Veteran reported that his hearing was worse than he originally thought because he was provided with a hearing aid and could now hear tones and sounds that he had not heard since his pre-service days. 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral hearing loss range from non-compensable to 100 percent.  This is based on impairment of hearing acuity as measured by the results of pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz and the Maryland CNC controlled speech discrimination test.  

To determine the degree of disability from service-connected hearing loss, the rating schedule sets forth eleven auditory acuity levels ranging from Level I for essentially normal hearing to Level XI for profound deafness.  These are set forth in Table VI. 38 C.F.R. § 4.85.  In cases such as this one, where the Veteran is service connected for hearing loss in only one ear, the non-service connected ear will be assigned a numeric designation of I, in the absence of complete deafness in the other ear.  38 C.F.R. §§ 3.383, 4.85(f). 

If the examiner certifies that the use of speech discrimination testing is inappropriate due to language difficulties, inconsistent speech discrimination scores, or an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86, a level ranging from Level I to Level XI is assigned utilizing pure tone threshold testing alone pursuant to Table VIA.  38 C.F.R. § 4.85.  

The Veteran's hearing was evaluated by a private audiologist in February 2007.  At that time, the Veteran's hearing loss in his left ear was 20 at 500 Hertz, 35 at 1000 Hertz, 70 at 2000 Hertz, 75 at 3000 Hertz, and 65 at 4000 Hertz.  The average impairment of auditory acuity in the left ear for the frequencies from 1000 to 4000 Hertz was 61.  Speech recognition was 72 percent using the Central Institute for the Deaf (CID) W-22 word list.  The Veteran was assessed as having hearing within normal limits through 500 Hertz sloping to a moderately severe sensorineural hearing loss in the left ear.  The Veteran was assessed as having fair speech recognition in his left ear.  Complete hearing loss was not shown in the right ear.

A clinic note of the same date documented that the Veteran reported hearing loss that was slowly progressing over the years.  His wife reported that he had difficulty understanding her.  The report noted that in the left ear there was a precipitous to severe high frequency sensorineural hearing loss with significant asymmetry, 72% speech recognition, and normal tympanometry.  Assessment of hearing by clinical speech reception was normal.  An otoscopic examination and an external examination of the ears were normal.   

The Veteran's hearing in his left ear was first evaluated by VA in March 2008.  At that time the Veteran reported difficulty hearing in the presence of background noise, understanding without visual cues, and understanding the television at normal listening volume.  His measured pure tone threshold values for the left ear were 15 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, and 75 decibels at 4000 Hertz.  The average impairment from 1000 through 4000 Hertz was 61.  Speech recognition using the Maryland CNC was 94 percent.  Deafness was not shown in the right ear.

A second VA examination of the Veteran's hearing was conducted in May 2008.  The Veteran continued to report difficulty hearing in the presence of background noise, understanding without visual cues, and understanding the television at normal listening volume.  His measured pure tone threshold values for the left ear were 15 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 65 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, and 80 decibels at 4000 Hertz.  The average impairment from 1000 through 4000 Hertz was 64.  Speech recognition using the Maryland CNC was 94 percent.  Again, deafness was not shown in the right ear.

Lay statements from relatives of the Veteran document that he has had difficulty hearing for a long time.  

Applying Table VI at 38 C.F.R. § 4.85, the results of both VA examinations yield a level II impairment of hearing in the Veteran's left ear.  The pure tone threshold averages that were documented by the Veteran's private audiologist in February 2007 were very similar to those documented at the VA examinations.  While the Veteran's speech recognition threshold was much lower at his private audiological evaluation, that testing was not conducted using the Maryland CNC speech discrimination test insofar as the CID W-22 word list was instead used.  In any event, the Board notes that the Veteran's Maryland CNC word recognition scores were 94 percent on two separate tests that were conducted at different times, giving that result great probative value.  

In accordance with 38 C.F.R. § 4.85(f), the Veteran's hearing loss in his right ear, which is not service connected, is assigned a numeric designator of I.  Applying 38 C.F.R. § 4.85, Table VII, this yields a noncompensable evaluation.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  In this case, the Veteran's disability is characterized by hearing loss.  The rating schedule explicitly contemplates this symptom. 


ORDER

An initial compensable rating for hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


